 

Exhibit 10.3(g)

NIELSEN HOLDINGS PLC

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

(REVENUE CAGR)

 

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), is
made, effective as of Grant Date (the “Grant Date”) between Nielsen Holdings
plc, a company incorporated under the laws of England and Wales having its
registered office in the United Kingdom (hereinafter called the “Company”), and
Participant Name (the “Participant”).  For purposes of this Agreement,
capitalized terms not otherwise defined above or below, or in the Amended and
Restated Nielsen 2010 Stock Incentive Plan (the “Plan”), shall have the meanings
set forth in Exhibit A attached to this Agreement and incorporated by reference
herein.

WHEREAS, the Company desires to grant the Participant performance-based
restricted stock units (the “Performance RSUs”), as provided hereunder and
pursuant to the Plan, the terms of which are hereby incorporated by reference
and made a part of this Agreement; and

WHEREAS, the Committee has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant the Performance RSUs to
the Participant as an incentive for increased efforts during Participant’s term
of office with the Company or a Subsidiary, and has advised the Company thereof
and instructed the undersigned officers to grant said Performance RSUs.

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto do hereby agree as follows:

1.Grant of the Performance RSUs.  

(a)On the terms and conditions and subject to the restrictions, including
forfeiture, hereinafter set forth, the Company hereby grants to the Participant
a target number of Performance RSUs equal to Number of shares granted (the
“Target RSU Award”).  The actual number of Performance RSUs which the
Participant will earn under this Agreement will be finally determined based upon
the Company’s Three-Year Revenue Compounded Annual Growth Rate above for the
period commencing on January 1, 2018 and ending on December 31, 2020 (the
“Performance Period”), in accordance with the provisions of Exhibit A attached
to this Agreement and made a part hereof.  

(b)Each Performance RSU represents the unfunded, unsecured right of the
Participant to receive one share of the Company’s common stock upon earning and
vesting.  The Participant will earn and become vested in the Performance RSUs,
and take delivery of the Shares, as set forth in this Agreement.

2.Earning of Performance RSUs. Until the applicable vesting date(s) provided
below, (i) the Performance RSUs shall be subject to forfeiture by the
Participant to the Company as provided in this Agreement, and (ii) the
Participant may not sell, assign, transfer, discount, exchange, pledge or
otherwise encumber or dispose of any of the Performance RSUs unless the
restrictions have terminated in accordance with the provisions of this
Agreement.

 

--------------------------------------------------------------------------------

2

(a)Service and Performance Requirements Absent a Change in Control.  The
Performance RSUs shall become vested, earned and no longer subject to forfeiture
based upon the level of achievement of the Company’s performance goals for the
Performance Period as set forth on Exhibit A, as well as the conditions set
forth in both subsections (i) and (ii) of this Section 2(a):

(i)Service Requirements.

(A)General Rule:  Unless otherwise provided in this Agreement, so long as the
Participant continues to be employed by the Company or any of its Subsidiaries
through the end of the Performance Period, the Participant shall, on the
Performance Vesting Date (defined in Section 2(a)(ii) below), vest in and earn
the number of Performance RSUs determined as set forth on Exhibit A hereto.  If,
prior to the end of the Performance Period, and absent the occurrence of any
Change in Control, the Participant’s employment with Company and its
Subsidiaries is terminated for any reason, then the Performance RSUs shall be
forfeited by the Participant to the Company without consideration as of the date
of such termination of employment and this Agreement shall terminate without
payment in respect thereof.

(B)Exceptions to Forfeiture on Termination of Employment:  Notwithstanding
clause (A) above, if, prior to the end of the Performance Period, and absent the
occurrence of any Change in Control, the Participant’s employment with Company
and its Subsidiaries is terminated:

(1)voluntarily by the Participant (other than due to Good Reason or the
Participant’s death, Permanent Disability or Retirement) or involuntarily by the
Company for Cause, then the Performance RSUs shall be forfeited by the
Participant to the Company without consideration as of the date of such
termination of employment, and this Agreement shall terminate without payment in
respect thereof; or

(2)involuntarily by the Company and its Subsidiaries without Cause, by the
Participant for Good Reason, by the Participant if mutually agreed to in writing
by the Company with reference to this agreement and the amounts payable under
this section, or due to the Participant’s Retirement, then the Participant will
be eligible to earn a number of Performance RSUs equal to the product of (x) the
total number of Performance RSUs that would have become vested and earned
pursuant to Section 2(a)(ii) below if and to the extent the Company has achieved
the Revenue CAGR Achievement for the Performance Period is 100% as set forth on
Exhibit A, if the Participant had remained employed with the Company or a
Subsidiary through the end of the Performance Period, and (y) a fraction, the
denominator of which is equal to 1095 and the numerator of which is equal to:

 

•

If the Participant was employed by the Company or its Subsidiaries at the
beginning of the Performance Period, the numerator shall be equal to the number
of days between (and including) the beginning of the Performance Period and the
date of his or her termination of employment; or

 

•

If the Participant was hired by the Company or its Subsidiaries after the
beginning of the Performance Period, the numerator shall be equal to the number
of days between (and including) his or her hire date and the date of his or her
termination of employment; or  

 

--------------------------------------------------------------------------------

3

(3)due to the Participant’s death or Permanent Disability, then the Target RSU
Award shall immediately vest in full and be paid to the Participant as soon as
practicable thereafter, and no additional amounts shall be payable hereunder
with respect to the Performance Period

Amounts payable under this provision shall be paid at the time such payment
would have been made if employment had not terminated, except in the case of
death of Permanent Disability as described above.

(ii)Performance Requirement.  The Performance RSUs shall, so long as the
Participant remains employed with the Company or its Subsidiaries through the
end of the Performance Period (or except as otherwise provided in Section
2(a)(i) above), become vested, earned and no longer subject to forfeiture in
such number of Performance RSUs as shall be determined as set forth on Exhibit A
hereto. Whether and to what extent the Performance RSUs shall become vested and
earned shall be determined at a meeting of the Committee (such meeting date, the
“Performance Vesting Date”) as soon as practicable following the end of the
Performance Period pursuant to a certification by the Committee of the Company’s
achievement, if any, of the applicable performance goals set forth on Exhibit A
hereto.  

(b)Effect of Change in Control.  If a Change in Control occurs during the
Performance Period, the Participant shall earn a number of Performance RSUs as
follows:  

(i)if the Performance RSUs are not assumed, continued, or restricted securities
of equivalent value are not substituted for the Performance RSUs by the Company
or its successor and the Participant is employed with the Company or any of its
Subsidiaries on the effective date of the Change in Control, then on the
effective date of the Change in Control the Participant shall become vested in
and earn 100% of the Target RSU Award; but

(ii)if the Performance RSUs are assumed, continued or substituted by the Company
or its successor, then the Participant shall become vested in and earn, on the
last day of the Performance Period, so long as the Participant is employed with
the Company or any of its Subsidiaries (or any successors thereto) on such date,
100% of the Target RSU Award; provided, however, that if, prior to the end of
the Performance Period, the Participant’s employment by the Company or any of
its Subsidiaries (or any successors thereto) is involuntarily terminated by the
Company and its Subsidiaries without Cause, terminated by the Participant for
Good Reason, or terminates due to the Participant’s death, Permanent Disability
or Retirement, then the Participant shall become vested in and earn 100% of the
Target RSU Award payable as promptly as practicable following such termination
of employment.

(c)Delivery of Shares; Forfeiture.  As promptly as practicable following the
Performance Vesting Date or any other earlier vesting date provided under
Section 2(b) above, the Company shall cause to be delivered to the Participant
such Shares underlying any non-forfeited , vested Performance RSUs as soon as
practicable after they are earned and vested as provided in this agreement (but
in no event later than 2 ½ months after the last day of the calendar year in
which such Performance RSUs became so earned and vested.  

3.Adjustments Upon Certain Events. The Committee may, in its sole discretion,
take any actions with respect to any unvested Performance RSUs subject to this
Agreement pursuant to Section 10 of the Plan.

 

--------------------------------------------------------------------------------

4

4.Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Cause” shall have the meaning ascribed to such term in the severance plan or
policy of the Company or any of its Subsidiaries in which the Participant is
eligible to participate immediately prior to the termination of the
Participant’s Employment (the “Policy”).

“Good Reason” shall have the meaning ascribed to such term in the Policy.

“Permanent Disability” shall mean that, due to an injury or illness, the
Participant requires the regular care and attendance of a qualified, licensed
and practicing physician, and the Participant is unable to perform the material
duties of his or her regular occupation due to such injury or illness.  The
Committee or its delegee shall have the sole discretion to determine whether
this definition is met.

“Retirement” shall mean (i) any statutorily mandated retirement date required
under laws applicable to the Participant or (ii) such other retirement date
(which date may vary by Participant) as may be approved by the Committee or a
designated officer of the Company, as delegated in accordance with the Plan.

5.No Right to Continued Employment. Nothing in this Agreement or in the Plan
shall confer upon the Participant any right to continue in the Employment of the
Company or any Subsidiary or shall interfere with or restrict in any way the
rights of the Company and its Subsidiaries, which are hereby expressly reserved,
to terminate the Employment of the Participant at any time for any reason
whatsoever, with or without cause, subject to the applicable provisions of, if
any, the Participant’s Employment Agreement or offer letter provided by the
Company or any Subsidiary to the Participant.

6.No Acquired Rights. In participating in the Plan, the Participant acknowledges
and accepts (i) that the Board has the power to amend or terminate the Plan, to
the extent permitted thereunder, at any time; and (ii) that the opportunity
given to the Participant to participate in the Plan is entirely at the
discretion of the Committee and does not obligate the Company or any of its
Affiliates to offer such participation in the future (whether on the same or
different terms). The Participant further acknowledges and accepts that (a) such
Participant’s participation in the Plan is not to be considered part of any
normal or expected compensation, (b) the value of the Performance RSUs or the
Shares shall not be used for purposes of determining any benefits or
compensation payable to the Participant or the Participant’s beneficiaries or
estate under any benefit arrangement of the Company or any Subsidiary, including
but not limited to severance or indemnity payments, and (c) the termination of
the Participant’s Employment with the Company and all Subsidiaries under any
circumstances whatsoever will give the Participant no claim or right of action
against the Company or any Subsidiary in respect of any loss of rights under
this Agreement or the Plan that may arise as a result of such termination of
Employment.

7.No Rights of Shareholder; No Dividend Equivalents. The Participant shall not
have any rights or privileges as a shareholder of the Company until the Shares
underlying vested Performance RSUs have been registered in the Company’s
register of stockholders as being held by the Participant.  No dividend
equivalents or other distributions shall be paid or payable with respect to
Performance RSUs.

8.Transferability. Performance RSUs may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Participant
otherwise than by will or by the laws of descent and distribution, and any
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance not permitted by this Section 8 shall be void and unenforceable
against the Company or any Subsidiary or Affiliate.

 

--------------------------------------------------------------------------------

5

9.Withholding. The Participant may be required to pay to the Company or any
Affiliate, and the Company or any Affiliate shall have the right and is hereby
authorized to withhold from any transfer due under this Agreement or under the
Plan or from any compensation or other amount owing to the Participant,
applicable withholding taxes with respect to any transfer under this Agreement
or under the Plan and to take such action as may be necessary in the opinion of
the Company to satisfy all obligations for the payment of such taxes, pursuant
to Section 4(c) of the Plan.

10.Choice of Law. This agreement shall be governed by and construed in
accordance with the laws of the state of New York without regard to conflicts of
law, except to the extent that the issue or transfer of Shares shall be subject
to mandatory provisions of the laws of England and Wales.

11.Performance RSUs Subject to Plan. By entering into this Agreement, the
Participant agrees and acknowledges that the Participant has received and read a
copy of the Plan. All Performance RSUs are subject to the Plan. In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

12.Signature in Counterparts. If executed in writing, this Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

13.Clawback. The Participant shall forfeit or repay amounts awarded hereunder,
whether or not vested, if:

(a)The amount of the award was calculated based upon the achievement of certain
financial results that were subsequently the subject of a restatement or the
correction of a material error; and

(b)The Participant engaged in intentional misconduct that caused or partially
caused the material error; and

(c)The amount that would have been awarded to the Participant had the financial
results been properly reported, would have been less than the amount actually
awarded (such difference being the amount forfeited or repaid hereunder).

 

--------------------------------------------------------------------------------

6

14.Section 409A of the Code. Notwithstanding any other provisions of this
Agreement or the Plan, the Performance RSUs granted hereunder shall not be
deferred, accelerated, extended, paid out or modified in a manner that would
result in the imposition of an additional tax under Section 409A of the Code
upon the Participant. In the event it is reasonably determined by the Committee
that, as a result of Section 409A of the Code, the transfer of Shares under this
Agreement may not be made at the time contemplated hereunder without causing the
Participant to be subject to taxation under Section 409A of the Code, the
Company will make such payment on the first day that would not result in the
Participant incurring any tax liability under Section 409A of the Code.
Notwithstanding anything herein to the contrary, if at the time of the
Participant’s termination of employment with the Company the Participant is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Company
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Participant) until the date that is six months following the
Participant’s termination of employment with the Company (or the earliest date
as is permitted under Section 409A of the Code without any accelerated or
additional tax). The Participant is solely responsible and liable for the
satisfaction of all taxes and penalties that may be imposed on or in respect of
such Participant in connection with the Performance RSUs (including any taxes
and penalties under Section 409A), and neither the Company nor any of its
Subsidiaries shall have any obligation to indemnify or otherwise hold the
Participant (or any beneficiary) harmless from any or all of such taxes or
penalties.  If the Performance RSUs are considered “deferred compensation”
subject to Section 409A, references in this Agreement and the Plan to
“termination of Employment” and “separation from service” (and substantially
similar phrases) shall mean “separation from service” within the meaning of
Section 409A.  For purposes of Section 409A, each payment that may be made in
respect of the Performance RSUs is designated as a separate payment.

15.Compliance with Restrictive Covenants. In the event of a breach or threatened
breach of any restrictive covenant to with the Participant is subject under any
plan or agreement with the Company or any of its Subsidiaries, the Company or
its successors or assigns may, in addition to other rights and remedies existing
in their favor, require the Participant (a) to forfeit any Performance RSUs
granted hereunder and to return all Shares previously issued to the Participant
in settlement of any vested Performance RSUs; and (b) to pay to the Company the
full value of any consideration received for any Shares issued in settlement of
Performance RSUs that were previously sold by the Participant or otherwise
disposed of to a third party (or if no such consideration was received, the then
fair market value of such Shares).

16.Data Privacy.  The Participant hereby acknowledges that the Company holds
information about the Participant  relating to his or her employment, the nature
and amount of his or her compensation, bank details, and other personal details
and the fact and conditions of the Participant’s participation in the Plan. The
Participant understands that the Company is the controller of the Participant’s
personal data and is the only person authorized to process that data and is
responsible for maintaining adequate security with regard to it. As the Company
is part of a group of companies operating internationally, it may be necessary
for the Company to make the details referred to above available to: (a) other
companies within the Company that may be located outside the European Economic
Area (“EEA”) or such other geographical location in which the Participant is
employed where there may be no legislation concerning an individual’s rights
concerning personal data; (b) third party advisers and administrators of the
Plan; and/or (c) the regulatory authorities. Any personal data made available by
the Company to the parties referred to above in (a), (b), or (c) in relation to
the Plan will only be for the purpose of administration and management of the
Plan by the Company, on behalf of the Company. The Participant’s information
will not, under any circumstances, be made available to any party other the
parties listed above under (a), (b), or (c).  The Participant hereby authorizes
and directs the

 

--------------------------------------------------------------------------------

7

Company to disclose to the parties as described above under (a), (b) or (c) any
of the above data that is deemed necessary to facilitate the administration of
the Plan.  The Participant understands and authorizes the Company to store and
transmit such data in electronic form.  The Participant confirms that the
Company has notified the Participant of his or her entitlement to reasonable
access to the personal data held about the Participant and of his or her rights
to rectify any inaccuracies in that data.

17.Forfeiture of Grant.  If the Participant does not sign and return this
Agreement within six months following the Grant Date, the Performance RSUs shall
be forfeited and shall be of no further force and effect.

 

--------------------------------------------------------------------------------

8

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

NIELSEN HOLDINGS PLC

 

 

[gta4qmavcxw2000001.jpg]

 

 

 

By:

 

 

 

 

Nancy Phillips

 

 

Chief Human Resources Officer

 

 

 

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

Online grant acceptance satisfies

signature   requirement

 

 

 

 

 

Participant Name

 

 

 

--------------------------------------------------------------------------------

1

EXHIBIT A

 

The number of Earned CAGR Performance RSUs shall constitute the total number of
Performance RSUs that will become vested, earned and no longer subject to
forfeiture pursuant to the terms of the Agreement to which this Exhibit A is
attached.

Revenue Compounded Annual Growth Rate Award Opportunity.  The Participant’s
Target RSU Award (the “CAGR Target RSUs”) shall be eligible to vest and be
earned if and only if the Company’s Revenue Compounded Annual Growth Rate over
the Performance Period (the “Revenue CAGR Achievement”) at least equals or
exceeds 3% (the “CAGR Threshold Target”). Subject to the Company’s achievement
of the CAGR Threshold Target, the number of Performance RSUs that will become
vested and earned hereunder shall be equal to the product of (x) the number of
CAGR Target RSUs and (y) the CAGR Performance Factor (as set forth in the table
below) (such number of vested RSUs, the “Earned CAGR Performance RSUs”).

If the CAGR Threshold Target is not achieved, no percentage of the CAGR Target
RSUs will become vested or earned and such portion of the Performance RSUs shall
be immediately forfeited without consideration.  If the CAGR Threshold Target is
met, the number of Earned CAGR Performance RSUs shall be determined as follows:

Milestone

If the Revenue CAGR

Achievement is at least equal to:

Then the CAGR

Performance Factor is:

Threshold

3%

50%

 

3.5%

75%

Target

4%

100%

 

4.25%

150%

Maximum

4.5%

200%

 

If the Revenue CAGR Achievement falls between two percentages set forth above,
the CAGR Performance Factor shall be interpolated on a linear basis.

The Revenue Compounded Annual Growth Rates listed in the above table may be
adjusted by the Committee in a manner determined by the Committee to equitably
reflect the impact of any acquisition, beyond tuck-ins, divestitures, other
one-time adjustments not contemplated in the 3 year plan, or changes in
accounting principles that impact revenue during the Performance Period. Tuck-in
acquisitions are generally defined as acquisitions with less than USD$100M of
annual revenue and that fall within the capital allocation framework approved by
the board. The Committee reserves the right to adjust reported tuck-in revenue
in its final performance assessment. 

If the CAGR Threshold Target is achieved, the “Vesting Date” of the Target
Performance RSUs shall be the date on which the Company files its 2020 Form
10-K.

“Revenue Compounded Annual Growth Rate” shall mean the three-year compound
annual growth rate in the Company’s revenue as measured in constant currency
during the Performance Period and above the Base Revenue, which shall be
calculated as: (1) the quotient obtained by dividing Ending Revenue, by Base
Revenue; (2) raised to the power of 1/3 (i.e., one divided by the number of
years in the Performance Period); and (3) subtracting one from the final
result.  For the purposes of calculating Revenue Compounded Annual Growth Rate
under this Agreement, the revenue shall be adjusted to reflect pro forma revenue
in 2017 (adjusted for acquisitions and divestitures).

 

--------------------------------------------------------------------------------

2

“Base Revenue” shall mean the Company’s consolidated revenue for the year ending
December 31, 2017 (as reported in the Company’s consolidated statement of
operations for the year ending December 31, 2017 included in the Company’s
Annual Report on Form 10-K (or any successor form) for the year then ending, as
filed with the Securities and Exchange Commission (the “2017 Form 10-K”) as
adjusted for 2018 operating plan Fx rates.  

“Ending Revenue” shall mean the Company’s consolidated revenue for the year
ending December 31, 2020 as reported in the Company’s consolidated statement of
operations for the year ending December 31, 2020 included in the Company’s
Annual Report on Form 10-K (or any successor form) for the year then ending, as
filed with the Securities and Exchange Commission (the “2020 Form 10-K”) as
adjusted for 2018 operating plan Fx rates.

 